Citation Nr: 1712036	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to April 22, 2016, and in excess of 40 percent since then, for degenerative disc disease of the lumbosacral spine.

2. Entitlement to an initial compensable rating prior to January 19, 2011, and in excess of 10 percent since then, for torn right anterior cruciate ligament.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was before the Board in March 2016 when it was remanded for further development.

In a rating decision since issued in July 2016, the Appeals Management Center (AMC) granted service connection for insomnia, so it is no longer at issue since the Veteran did not, in response, separately appeal either the disability rating or effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  The decision also granted a higher 40 percent evaluation for degenerative disc disease of the lumbosacral spine, effective April 22, 2016, as well as a higher 10 percent rating for torn right anterior cruciate ligament, effective January 18, 2011.  These ratings do not represent grants of the maximum benefits allowable; consequently, the evaluations of the Veteran's degenerative disc disease of the lumbosacral spine and torn right anterior cruciate ligament remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran underwent new VA back and right knee examinations in April 2016 pursuant to a Board remand.  After review of the examination reports, the Board finds that additional VA examinations should be obtained.  In the April 2016 back examination, the examiner noted the Veteran had pain with all ranges of motion, but did not report the degrees at which pain began.  The April 2016 examination for the Veteran's knee noted there was pain on flexion during range of motion testing, but the report also did not specify the degree at which pain began.  As well, neither examination assessed pain in both active and passive motion, as well as while weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the back and right knee examinations are inadequate because they are incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For these reasons, the Board directs that additional examinations be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the degenerative disc disease of the lumbosacral spine and torn right anterior cruciate ligament on appeal; this specifically includes treatment records from the Baltimore VA Medical Center from April 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA back evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's degenerative disc disease of the lumbosacral spine, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  The examiner should also evaluate any associated neurological disabilities, to include the severity of the service-connected radiculopathies of the lower extremities.

The examiner should test the range of motion in active motion and passive motion, weight-bearing, and non-weight-bearing.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected torn right anterior cruciate ligament.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's torn right anterior cruciate ligament, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and the paired left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal for higher ratings for degenerative disc disease of the lumbosacral spine and torn right anterior cruciate ligament.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




